Citation Nr: 1122357	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-22 917	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the legs as secondary to service-connected bronchial asthma.

2.  Entitlement to service connection for peripheral neuropathy of the legs as secondary to service-connected bronchial asthma.

3.  Whether new and material evidence has been received to reopen a claim for service connection for rheumatoid and gouty arthritis as secondary to 
service-connected bronchial asthma.

4.  Entitlement to service connection for rheumatoid and gouty arthritis as secondary to service-connected bronchial asthma.

5.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and T.B.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

The Veteran testified before the undersigned Veterans Law Judge sitting in Washington, D.C. in March 2011, and a transcript of the hearing is of record.

Copies of pertinent medical articles were received from the Veteran in March 2011 along with a written waiver of RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2010).

A September 2007 rating decision granted a 100 percent rating for 
service-connected bronchial asthma, effective April 15, 2006.

The now-reopened claims of service connection for peripheral vascular disease of the legs as secondary to service-connected bronchial asthma and for rheumatoid and gouty arthritis as secondary to service-connected bronchial asthma, as well as the claim for SMC based on the need for the aid and attendance of another person, are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The original claim of service connection for peripheral vascular disease of the legs as secondary to service-connected bronchial asthma was denied by an unappealed rating decision in December 2004.  

2.  The additional evidence received subsequent to the December 2004 rating decision is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for peripheral vascular disease of the legs as secondary to service-connected bronchial asthma.  

3.  The original claim of service connection for rheumatoid and gouty arthritis as secondary to service-connected bronchial asthma was denied by an unappealed rating decision in December 2004.  

4.  The additional evidence received subsequent to the December 2004 rating decision is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for rheumatoid and gouty arthritis as secondary to service-connected bronchial asthma.  





CONCLUSIONS OF LAW

1.  The December 2004 rating decision which denied entitlement to service connection for peripheral vascular disease of the legs as secondary to 
service-connected bronchial asthma is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the December 2004 decision is new and material with respect to the issue of service connection for peripheral vascular disease of the legs as secondary to service-connected bronchial asthma, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The December 2004 rating decision which denied entitlement to service connection for rheumatoid and gouty arthritis as secondary to service-connected bronchial asthma is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  Evidence received since the December 2004 decision is new and material with respect to the issue of service connection for rheumatoid and gouty arthritis as secondary to service-connected bronchial asthma, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As to whether new and material evidence has been submitted to reopen the claims for service connection for peripheral vascular disease and for rheumatoid and gouty arthritis as secondary to service-connected bronchial asthma, because the Board is reopening, there need not be a discussion on whether the duty to notify has been met, as the Veteran's claims have been successful and any error was not prejudicial.  





Analysis of the Claims

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The issues of service connection for peripheral vascular disease of the legs and for rheumatoid and gouty arthritis as secondary to service-connected bronchial asthma were originally denied by a rating decision dated in December 2004 because the evidence did not show that these conditions were related to medications that the Veteran was taking for his service-connected bronchial asthma.  The Veteran was notified of the denial later in December 2004, and he did not timely appeal.

The relevant evidence on file at the time of the December 2004 RO decision consisted of the Veteran's service treatment records, a July 2004 VA aid and attendance evaluation, and a September 2004 VA examination report.    

The July 2004 aid and attendance report includes diagnoses of peripheral vascular disease and rheumatoid arthritis.  The diagnoses on VA examination in September 2004 include peripheral vascular disease and gouty arthritis.

Evidence received after December 2004 consists of private and VA treatment records dated from October 2004 to July 2007, a July 2007 aid and attendance evaluation report, a March 2011 hearing transcript, medical articles, and written statements by and on behalf of the Veteran.

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be postservice evidence indicating that the medication prescribed for his service-connected bronchial asthma can cause peripheral vascular disease and rheumatoid and/or gouty arthritis.  

The evidence received after December 2004 includes medical articles on a possible causal connection between taking corticosteroids and atherosclerosis, as well as between rheumatoid arthritis and corticosteroids.    

The medical articles added to the claims files in March 2011 are new and material evidence.  They are new because they were received by VA after December 2004 and they are material because they raise a reasonable possibility of substantiating the claims - i.e., they indicate the possibility that the Veteran has peripheral vascular disease of the legs and rheumatoid and/or gouty arthritis due to service-connected bronchial asthma.  Therefore, new and material evidence has been submitted and the claims for service connection for peripheral vascular disease of the legs and rheumatoid and gouty arthritis as secondary to service-connected bronchial asthma are reopened.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for peripheral vascular disease of the legs as secondary to 
service-connected bronchial asthma, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  

As new and material evidence has been submitted to reopen the claim of service connection for rheumatoid and gouty arthritis as secondary to service-connected bronchial asthma, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claims of entitlement to service connection for peripheral vascular disease of the legs as secondary to service-connected bronchial asthma and for rheumatoid and gouty arthritis as secondary to service-connected bronchial asthma.  

Although this evidence is new and material with respect to the issues of service connection for peripheral vascular disease of the legs as secondary to 
service-connected bronchial asthma and for rheumatoid and gouty arthritis as secondary to service-connected bronchial asthma, there is no nexus opinion on file specifically linking the Veteran's peripheral neuropathy of the legs and rheumatoid and gouty arthritis to service-connected bronchial asthma.  Although the file contains a September 2004 VA opinion against the claim, this opinion did not include consideration of the new medical evidence noted above.  Consequently, additional development is needed prior to final Board adjudication.
A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service connection is also warranted for additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

With respect to the issue of SMC based on the need for the aid and attendance of another person, it is unclear from the record, despite a July 2007 negative opinion, exactly how much of the Veteran's functional impairment is due to his service-connected bronchial asthma, especially in light of the September 2007 grant of a 100 percent rating for bronchial asthma.   

Therefore, the case is REMANDED to the AMC/RO for the following actions:  

1.  The AMC/RO will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records of treatment for peripheral neuropathy of the legs and/or rheumatoid or gouty arthritis that are not currently on file.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the AMC/RO should obtain and associate with the file all records that are not currently on file.  If the AMC/RO is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible.  

2.  Upon the passage of a reasonable amount of time or upon the Veteran's response, the AMC/RO must arrange for the health care provider who examined the Veteran and provided an opinion in September 2004 to review the claims files and provide an opinion, to include a discussion of the additional medical evidence.  If the examiner who provided the opinion in September 2004 is unavailable, the AMC/RO must obtain the requested opinion from another qualified health care provider after review of the claims files.  The following considerations will govern the examination:

a.  The entire claims folders and a copy of this remand must be made available to the reviewer in conjunction with this evaluation.   The evaluation report must reflect review of pertinent material in the claims folder.  

b.  After reviewing the claims files, the reviewer must provide an opinion on whether the Veteran currently has peripheral neuropathy of the legs and/or rheumatoid and gouty arthritis that is etiologically related to his service-connected bronchial asthma, to include due to the medication prescribed for bronchial asthma.  This opinion must include a discussion of the relevant medical articles on file noted above.

c.  In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to render an opinion without resort to speculation, he or she must so state.

d.  If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  If it is determined that a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.  The report prepared must be typed.

3.  The AMC/RO will again refer the Veteran's claims files to the VA health care provider who examined the Veteran in July 2007, or if this provider is unavailable, to another appropriate VA examiner or other appropriate health care provider for additional information.  

The reviewer must be provided with the Veteran's claims files, and a copy of this remand, and he or she must acknowledge receipt and review of these materials in any report or reports generated as a result of this remand.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved must be included.

The reviewer must provide a reasoned opinion on the specific questions listed below:


(a)  Does the Veteran's service-connected bronchial asthma (evaluated as 100 percent disabling) prevent him from protecting himself from the hazards incident to his environment, keeping himself clean and presentable, feeding himself due to loss of coordination of the upper extremities or extreme weakness, attending to the wants of nature, or render him bedridden, or otherwise require the regular aid and attendance by another person?  

(b)  Does the service-connected bronchial asthma cause the Veteran to be unable to perform activities of daily living without the regular aid and attendance of another person or render him "permanently bedridden"?

(c)  If the reviewer determines that a current examination is required in order to provide a reasoned opinion, an examination of the Veteran must be conducted, to include any appropriate tests, and a copy of the examination report must be associated with the claims files.  If such an examination is conducted, the claims files, and a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated.

4.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Following completion of all indicated development, the AMC/RO will readjudicate the reopened claims of service connection for peripheral neuropathy of the legs as secondary to service-connected bronchial asthma and for rheumatoid and gouty arthritis as secondary to 
service-connected bronchial asthma, as well as readjudicate the claim for SMC based on the need for the aid and assistance of another person, to include consideration of all of the evidence on file.  If any of the benefits sought on appeal remains denied, the Veteran will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran will then be given an appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


